Citation Nr: 0607455	
Decision Date: 03/15/06    Archive Date: 03/29/06	

DOCKET NO.  05-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of service connection for lumbar 
spine arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had less than 11 months' active military duty 
from April 1942 to March 1943.  He was administratively 
separated prior to the expiration of his enlistment based 
upon findings of a Naval Board of Medical Survey that he had 
a preexisting constitutional emotional instability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which severed a previous 
allowance of service connection for low back disability.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  An October 2002 rating decision granted service 
connection for lumbar spine arthritis.

3.  The grant of service connection for lumbar spine 
arthritis was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severance of service connection for lumbar 
spine arthritis are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided standard formal VCAA notifications 
in August 2003 and January 2004.  These informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Following an allowance of 
service connection for a low back disability in October 2002, 
the RO provided the veteran with the procedurally required 
proposed notice of severance of service connection for that 
same disability in April 2004.  This rating decision 
specifically provided a thorough description of all of the 
evidence on file and considered by the RO, and the clear 
reasons and bases supporting the proposed severance of 
service connection.  The cover letter to this rating decision 
explained the reasons for severance of service connection and 
again informed the veteran of the evidence necessary to rebut 
this proposed severance.  The veteran was provided the 
procedurally correct 60-day period in which to respond with 
any evidence and rebuttal he might have.  The veteran did not 
respond in any way, and in August 2004, the RO issued a 
rating decision which effectively severed service connection 
for lumbar spine arthritis, and the veteran was again 
notified and disagreed.  

The veteran requested and was provided the opportunity of 
testifying at a personal hearing at the RO in June 2005.  In 
July 2005, the veteran was provided with a statement of the 
case which included the regulatory implementation of VCAA as 
well as the laws and regulations governing awards and 
severance of service connection.  All known available 
evidence relevant to the disposition of the issue on appeal 
has clearly been requested and is included on file.  The 
decision in this appeal necessarily rests on a careful review 
of the longitudinal history of the evidence on file from 
service and thereafter.  The veteran does not argue nor does 
the evidence on file suggest that there remains any 
additional evidence which has not been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5013A, 5107 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action, and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2).

Service connection will be severed only where the evidence 
establishes that the earlier allowance was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified of the contemplated action, 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, final rating 
action will be taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6); 
38 C.F.R. § 3.105(d).

"Clear and unmistakable error" is defined as a specific and 
rate kind of error.  It is the kind of error, of fact or of 
law, that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts as they 
were known at the time were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The error must be undebatable of 
the type which, had it not been made, would have been 
manifestly changed the outcome at the time it was made.  A 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992).

Analysis: The service medical records reveal no abnormality 
relevant to the appeal at the time of the enlistment for 
induction into service.  In January 1943, the veteran 
presented for treatment of low back pain which he reported to 
have resulted from attempting to swing across a ditch by 
grasping a rope, but falling to the ground, hurting his back.  
The veteran was noted to walk in a stooped position and 
complained of significant pain.  Based upon his significant 
complaints, he was hospitalized.  At this time, records 
revealed that the veteran first informed military authorities 
that, prior to service, while carrying a load of lumbar, he 
fell through a hole in the floor and injured his back four 
years earlier.  He reported being symptomatic for two months 
after this episode and having intermittent low back pain 
thereafter.  

Physical examination during service, however, was essentially 
negative.  The back was symmetrical, there was no muscle 
spasm, all reflexes were physiological, and no clinical 
abnormalities were demonstrable.  X-ray examination revealed 
an absence of the normal lordosis, but otherwise was 
interpreted as being entirely normal for alignment of the 
vertebral discs and there was no evidence of dislocation or 
fracture.  The veteran continued to walk in a very 
exaggerated stooped condition but, on prompting, he was able 
to straighten up completely without any evidence of muscle 
spasm.  He could also hyperextend his spine without 
difficulty, and he was able to lie in a prone position on a 
table in an entirely relaxed position without pain.  

He also reported that he had been wetting the bed for the 
past four or five nights and the physician wrote that there 
was every reason to believe that this man was a malingerer.  
The veteran was provided a series of diagnostic studies to 
determine whether enuresis had an organic basis, but all 
testing was entirely normal without identifiable abnormality.  
The veteran subsequently admitted to a life-long enuresis, 
and to falsification of his enlistment papers in denying this 
problem.  There were many somatic complaints.  It was the 
opinion of the orthopedic service that the veteran was 
"faking" (quotes in original) his condition of posture and 
cause therefor.  Physical examination and diagnostic studies 
did not result in discovery of any abnormality or pathology 
to the spine or back muscles.  

The veteran was transferred to the psychiatric service for 
observation and disposition.  The veteran reported a strong 
family history of nervous spells and that he had had enuresis 
all his life.  He reported consulting physicians prior to 
service on occasions for nervousness manifested by headaches, 
backache, crying spells, moodiness, and tremors of the 
fingers.  Additional examination and diagnostic studies 
failed to reveal any evidence of either back injury or 
bladder or kidney disease.  The veteran was provided a 
psychiatric diagnosis of "constitutional psychopathic state, 
emotional instability."  The veteran's case was referred to a 
Navy Board of Medical Survey which found the veteran unfit 
for service based upon this diagnosis.

Following the veteran's March 1943 separation, he filed his 
initial claim for VA disability compensation in December 1947 
claiming "fractured spine and kidney condition."  An October 
1944 VA examination noted the veteran had a broad, well-
muscled back presenting a normal contour without tenderness 
on percussion over the lumbar spine or musculature.  He bent 
forward and touched the floor with ease and backward and 
lateral movements were normal.  The examiner was unable to 
find any clinical evidence of disability in the back.  X-ray 
studies of the lumbar spine showed all vertebrae to be 
properly aligned and spaced, and the sacroiliac and hip 
joints were normal.  There was no lipping or bony production 
of the vertebrae.  An October 1994 rating decision denied 
service connection for both a fractured spine and a kidney 
condition as they were not demonstrated as current 
disabilities in any evidence on file.  

There is no objective record or clinical evidence indicating 
that the veteran had any further problem with his low back 
for the next 15 years until private medical records in 
October 1959 noted that this 39-year-old veteran sought 
treatment with a  history or a sudden onset of severe pain in 
the right sacroiliac down the back of his right leg occurring 
approximately one month prior to admission.  There was marked 
limitation of motion of the lower spine in all directions and 
positive testing.  X-ray studies failed to reveal any 
evidence of fracture or dislocation, the vertebra bodies were 
normally aligned and the intervertebral spaces were of normal 
width.  There was a spina bifida occulta of the 1st sacral 
segment, but no evidence of spondylolisthesis.  This X-ray 
included the first clinical findings of arthritis, described 
as a slight hypertrophic spurring along the anterosuperior 
margin of the second and third lumbar vertebral bodies.  A 
consultation report again noted a scoliosis with convexity to 
the right with a slight pelvic tilt.  The impression was that 
the veteran had a protruded intervertebral disc at the L4-L5 
interspace.  In November 1959, the veteran was provided a 
partial hemilaminectomy at L4-L5 and L5-S1 with removal of a 
protruded intervertebral disc.  

In November 1973, the veteran was provided a VA neurological 
examination.  His only complaint was of back trouble.  He 
reported having worked as a carpenter by trade but he found 
the work "simply too heavy to perform with his back 
troubles."  With claims folder review and current physical 
examination, the diagnosis from examination was residuals of 
a laminectomy for a herniated disc, and, hypochondriacal 
psychoneurosis reaction, chronic, mild.

The veteran was also provided a VA orthopedic examination in 
November 1973.  He claimed to have developed a back problem 
in service, but the VA physician reviewed the claims file and 
noted that no organic pathology of the low back was 
discovered during service, although there was a history of 
significant injury some four years prior to the injury in 
service.  The physician wrote that the veteran felt he had 
been discharged because of his back, but noted that the 
service medical records documented his separation for 
emotional instability.  It was noted that the veteran's 
initial claim for low back disability in 1944 had been denied 
because no positive physical findings could be found and 
X-rays were negative at the time, both during and immediately 
after service.  Examination revealed vertebral alignment to 
be normal with no paraspinal spasm or localized tenderness.  
There was full mobility, although the veteran complained of 
pain on complete flexion and extension.  The assessment was 
status-postoperative removal of a ruptured lumbar disc, 
symptomatic, with no positive neurological findings on 
examination.  

In May 2001, well over 55 years after the veteran was 
separated from service, he filed another claim for service 
connection for a low back disorder. In September 2002, he was 
provided a VA examination which was conducted by a 
physician's assistant.  The examiner reported that the claims 
folder was available and reviewed, and noted that there was a 
history of two injuries to his back, the first occurring in 
service, and the second one while working as a carpenter and 
carrying a heavy load of lumber.  The veteran reported that 
he first injured his low back during service and that no 
X-ray studies were taken at all during his hospitalization 
during service.  After discharge, the veteran reported 
working as a carpenter and later experiencing an episode of 
acute pain while lifting heavy lumbar.  His hemilaminectomy 
in 1959 was noted.  The veteran reported that he had waited 
until now to claim service connection for his back because he 
had been encouraged by friends to do so.  The preliminary 
diagnosis was degenerative joint disease of the lumbosacral 
spine.  This physician's assistant wrote that it was as 
likely as not that his present back condition was secondary 
to an injury in service.  

It was on the basis of this examination alone that the RO 
subsequently granted service connection in October 2002.  In 
July 2003, the veteran sought an increased evaluation was 
subsequently referred for another VA examination.  
Examination in August 2003 simply reported all current 
findings, including a lacunar infarct in 1996 or 1997, with 
residual of right hemiparetic gait, and decreased grasp in 
the right hand, with mild ataxia of the right hand and arm.  
Parkinson's disease was also noted.  This examiner, who was a 
nurse practitioner, found that there was little change in 
X-ray studies from September 2002 to August 2003.

The veteran was thereafter referred for a VA examination by 
an orthopedic specialist in October 2003, and this included a 
claims folder review.  Unlike the September 2002 VA 
examination by a physician's assistant, it is apparent from 
this examination report that the VA orthopedist conducted a 
thorough review of the claims file.  He reviewed and reported 
in detail findings made during the veteran's period of 
military duty.  This included notation of the October 1944 
X-ray studies showing some spina bifida occulta but otherwise 
normal sacroiliac joints and normal alignment of the lumbar 
spine.  That is, X-ray studies from 1944 were essentially 
normal, and the veteran was not shown to have had any further 
problem until years later in 1959 when he was provided a 
laminectomy for a lumbar disc.  The history provided by the 
veteran to his doctor in 1959 was that significant pain was 
of a "sudden onset."  He noted that the veteran had been 
employed as carpenter after discharge from the military until 
injury of the back in 1959 resulted in surgical intervention.  
This physician also reviewed more recent X-rays and disagreed 
with earlier reports that there was no change between 2002 
and 2003.  There was, indeed, now widespread degenerative 
disc disease with narrowing and hypertropic spur formation.  
However, there had been a change in the degree of scoliosis 
from 2002 to 2003.  The current diagnosis was degenerative 
disc disease of the lumbar spine with scoliosis and post 
laminectomy.

Upon conduct of a current examination and a thorough review 
of the claims folder, this physician wrote that, while there 
was some notation of an injury to the veteran's back at some 
time prior to service, he did not feel that there was any 
relationship between the preservice injury and the veteran's 
reports of pain during service.  Nor was there any evidence 
to suggest that the reported in-service injury of 1943 
materially aggravated any preexisting injury.  There was no 
pathology attributable to the injury reported during service, 
and the veteran was able to perform heavy work as a carpenter 
for many years after discharge.  It was not until 1959 that 
he had an acute onset of back and right leg pain which 
acutely necessitated a laminectomy.  X-rays in 2002 and 2003 
had shown the progression over the years of widespread 
degenerative disc disease and scoliosis at levels other than 
the level operated in 1959.  This physician reported that 
there was no evidence in the record to suggest that the 
veteran had sustained disc injury in the military in 1943.

In March 2004, the same orthopedic specialist who provided 
the previous report of October 2003, issued an addendum 
opinion.  He again noted that the veteran reported a back 
injury in 1943 and was hospitalized, but that no organic 
pathology was found.  The veteran was separated for reasons 
other than low back injury.  Earlier X-ray studies from 
October 1994 identified a spina bifida occulta with normal 
sacroiliac joints and normal alignment of the lumbar spine.  
The veteran worked as a carpenter from discharge until 
developing acute pain resulting in back surgery in 1959.  In 
1990, the veteran had a cerebrovascular accident which left 
his right side partially paralyzed with weakness and for 
which he had used a cane since 1990.  The doctor opined that 
the more recent increase in severity of the veteran's low 
back disorder was the result of aging and the natural 
progression of the degenerative disc disease.  He wrote that 
neither the current degenerative disc disease nor the 
herniated disc noted from 1959 forward was in any way related 
to a 1943 service injury or incident.  The veteran was shown 
to have worked uninterrupted until the time of the lumbar 
laminectomy in 1959.  This orthopedic surgeon concluded that 
the evidence clearly and unmistakably showed that the 
incident in service did not cause or contribute to the 
veteran's current back condition.  Neither the condition in 
1959 nor the condition now demonstrated on current 
examination was caused by any incident of service and the 
degree of certainty was "clear and unmistakable."  

The veteran was notified of a proposed severance of service 
connection based upon this factual basis, and was given a 
period of 60 days to respond.  He made no response of any 
kind, and the RO issued a rating decision some four months 
later in August 2004 effecting severance and the veteran 
disagreed.  

The Board finds that the October 2002 rating decision 
granting service connection for a low back disability for the 
veteran was clearly and unmistakably erroneous.  Although the 
physician's assistant who performed the September 2002 
examination of the veteran claimed to have reviewed the 
veteran's claims folder, it is essentially clear from a 
review of the record that this review was cursory at best.  
The fact that the physician's assistant concluded that it was 
as likely as not that the veteran's current low back 
disability was attributable to incidents of service was not 
simply a difference of opinion from that of the VA orthopedic 
examination reports of October 2003 and March 2004.  Rather, 
it is clear that the facts as they were known and well 
documented on file a the time of the September 2002 VA 
physician's assistant examination were simply disregarded or 
at best only casually reviewed.

The facts on file clearly and unmistakably demonstrate that 
the veteran did not incur any low back injury or disease at 
any time during service.  The service medical records make it 
abundantly clear from a lengthy period of documented 
hospitalization and observation that other than a minor spina 
bifida occulta, which was causing no impingement at the time, 
no identifiable pathology, disability or abnormality of the 
veteran's low back could be identified on examination or 
through diagnostic studies.  The fact that the veteran had 
reported a back injury occurring some four years earlier, 
prior to service, is not relevant to the outcome of this 
appeal, because no identifiable pathology was discovered 
during the veteran's hospitalization during service, so there 
can be no question or issue regarding aggravation of a 
preservice injury.  The veteran was not separated from 
service for a low back disability, although his apparently 
exaggerated complaints of pain at that time did result in 
findings of a constitutional emotional instability which was 
the actual basis of his administrative separation.  Of 
course, there was no fault of the veteran involved, and he 
was provided an honorable discharge characterization.  

There was no clinical finding of any identifiable pathology, 
attributable to acute trauma or injury or otherwise, at any 
time during service and no such disability was identified in 
VA examinations and X-ray studies performed in the year 
following service in October 1944.  Service connection for a 
low back disability was appropriately denied at the time 
because thee was simply none shown by the evidence of record.  

It was some 15 years after service, during which the veteran 
is shown to have performed rather physically demanding work 
as a carpenter, that the veteran was first shown to have 
sustained an acute low back injury resulting in immediate 
surgical intervention.  The evidence clearly and unmistakably 
shows that this was the inception of the veteran's low back 
problems which continue until present, and no competent 
clinical evidence shows that any of the veteran's currently 
identified low back disability is causally attributable to 
any incident, injury or disease of active service.  

Again, the Board finds that the September 2002 VA examination 
report provided by a physician's assistant failed to include 
any adequate or careful review of the evidence that was then 
on file.  The rating decision granting service connection for 
a low back disorder in October 2002 apparently relied 
exclusively on this erroneous examination report, as it was 
the only evidence on file supporting such an allowance.  

In June 2005, the veteran testified to being treated by a 
private physician (Dr. R, the physician documented to have 
performed his laminectomy in 1959) in 1944.  The records 
clearly show that he was treated by this physician and 
provided laminectomy surgery in 1959.  The veteran testified 
that, although he worked as a carpenter, he did not do any 
heavy lifting.  This statement is clearly rebutted by more 
contemporaneous medical records which on several occasions 
specifically refer to heavy lifting while working as a 
carpenter, and an inability to perform the heavy lifting 
necessary to carpentry following the 1959 surgery.  The 
veteran testified to having undergone back surgery in 1944, 
but the record is clear that the surgery was performed in 
1959.  The veteran is a poor historian. 

Upon consideration of all of the evidence of record, the 
Board finds that the October 2002 allowance of service 
connection for a lumbar spine disability was clearly and 
unmistakably erroneous.  Alternatively, the evidence 
supporting severance of that grant of service connection is 
clear and convincing in nature.  Service connection for a low 
back disorder was appropriately denied in the year following 
service because there was an absence of identifiable low back 
pathology at any time during service or in contemporaneous VA 
examination and X-ray studies.  It is clear that commencing 
in 1959, the veteran had an acute episode of low back pain 
which was treated by immediate surgery, and that the 
veteran's low back has continued to deteriorate over the 
decades as a result of what the most recent VA orthopedic 
examiner identified as "the result of aging and natural 
progression of degenerative disc disease."  Service 
connection for a low back disorder should not have been 
granted and was appropriately severed in accordance in the 
procedures set forth for such actions.

ORDER

Entitlement to restoration of service connection for lumbar 
spine degenerative disc disease is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


